                  Case 1:17-cv-02972-RDB Document 349 Filed 11/18/19 Page 1 of 2

                                                    LAW OFFICES

                                        KRAMON & GRAHAM, P. A.
                                                   ONE SOUTH STREET

                                                      SUITE   2600
                                     BALTIMORE, MARYLAND 21 202-3201
                                               TELEPHONE: (410) 752-6030
DAVID J. SHUSTER                                FACSIMILE: (410) 539-1269                                 E-MAIL
                                                                                                    dshuster@kg-lawcom
 ALSO ADMITTED IN DC
                                                www kramonandgraham.com                             DIRECT FACSIMILE
                                                                                                     (410) 361-8229




                                                November 18, 2019

      VIA ECF
      The Honorable Richard D. Bennett
      District Judge
      United States District Court for the District of Maryland
      101 West Lombard Street, Chambers 5D
      Baltimore, Maryland 21201

                          RE:   Keyes Law Firm, LLC v. Napoli Bern Ripka Shkolnik, LLP, et al.
                                17-cv-2972-RDB

      Dear Judge Bennett:

                This responds to the Napoli Defendants' two motions (ECF 344 and 347) to shorten

      KLF's time to respond to a "Rule 53 Motion to Appoint Special Master" (ECF 343) and a motion

     to preclude KLF's damages experts from testifying (ECF 346). Both motions to shorten time

      would have KLF respond this Thursday — the filing deadline for KLF's reply brief on summary

     judgment and the day after the filing deadline for KLF's opposition to NS&A's motion to dismiss

     (ECF 335). Notably, the motion to preclude (ECF 346) (as of 5:10 p.m.) is under seal and we

      cannot review it because defense counsel have not yet served an unsealed copy.

                Today, we were preparing for a settlement conference with Judge Sullivan, which is

     scheduled to take place tomorrow. In addition, we need to prepare for Monday's motions

      hearing. As a result, time is of a premium this week.

                With respect to the motion to appoint a special master at this late stage, it is inexplicable

     that defense counsel waited until now to spring this request on the Court and KLF. Indeed, we


      17249/0/03210237.DOCXyl
       Case 1:17-cv-02972-RDB Document 349 Filed 11/18/19 Page 2 of 2
The Honorable Richard D. Bennett
November 18, 2019
Page 2




were all assembled for a teleconference with the Court just last week, and defense counsel did

not mention that any such request would be forthcoming. Nor did Defendants mention in the

status report that they were planning to seek the appointment of a special master.

         As to the motion to preclude experts, when we finally do obtain a copy, we will want to

review it with our experts and prepare a considered response. Depending on the grounds for the

requested relief, we may want our experts to be available to testify at any hearing on the motion.

Today's filing was surprising given that counsel is in the middle of discussing a briefing schedule

for motions in limine. In an email today, Mr. Lynch said he would be proposing briefing dates.

Hence, it is unclear why today's motion suddenly materialized without warning and was

accompanied by a motion to shorten time.

         For these reasons, KLF requests that both motions to shorten time be denied. KLF will

make every effort to respond by next Wednesday.

                                                 Respectfully submitted,

                                                 /s/ David I Shuster

                                                 David J. Shuster


cc:                 All counsel of record (via ECF)




17249/0/03210237.DOCXy1
